In re Guerra, Lionel; applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Nos. 84-320, 84-227; Civil District Court, Div. “C”, Nos. 84-320, 84-227; to the Court of Appeal, Fourth Circuit, No. CW-8630.
Writ granted. The judgment of June 30, 1987 is reversed and fully set aside. The district court is at liberty to hear anew the matter which prompted that judgment, defendant’s motion to set aside ex parte orders requiring defendant to make Dr. Lipps available for deposition. With trial on the merits set for January 1988, and considering all the circumstances herein, it was unreasonable and constituted an abuse of the trial court’s discretion to bar plaintiff from calling any expert witnesses for that forthcoming trial.